endeveCase 1:21-Ccv-20684-U us ecratien Pasizpss BREF ery ees PGi CERIO ecHIAD a baiPage 1 of 2

Dr. Shirley N. Weber
California Secretary of State

Business Search - Entity Detail

The Califomia Business Search |s updated daily and reflects work processed through Thursday, February 11, 2021. Please refer
to document Processing Times for the received dates of filings currently being processed. The data provided is not a complete
or certified record of an entity. Net all images are available online.

C3006676 TWITTER, INC.

 

Registration Date:
Jurisdiction:

Entity Type:

Status:

Agent for Service of Process:

Entity Address:

Entity Mailing Address:

 

Certificate of Status

 

 

 

07/16/2007
DELAWARE
FOREIGN STOCK
ACTIVE

C T CORPORATION SYSTEM (C0168406)

To find the most current California registered Corporate
Agent for Service of Process address and authorized
employee(s) information, click the link above and then
select the most current 1505 Certificate.

1355 MARKET STREET SUITE 900
SAN FRANCISCO CA 94103
1355 MARKET STREET SUITE $00
SAN FRANCISCO CA 94103

A Statement of Information is due EVERY year beginning five months before and through the end of July.

Document Type

SI-NO CHANGE

PUBLICLY TRADED DISCLOSURE
SI-COMPLETE

PUBLICLY TRADED DISCLOSURE
AMENDED REGISTRATION

REGISTRATION

 

Soe

jf File Date

 

UF | PDF
06/30/2020

05/28/2020

06/27/2019

05/31/2019

04/21/2009

07/16/2007

oe sein tits

* Indicates the information is not contained in the California Secretary of State's database.

« If the status of the corporation Is “Surrender,” the agent for service of process is automatically revoked. Please refer to
California Corporations Code section 2714 for information relating to service upon corporations that have surrendered.
« For information on checking or reserving a name, refer to Name Availability.

httne:Hhocinscceaarcrh ene ro anwiCRiMatail

awe
eraeueCase 1:21-cv-20684-UWusissarnticn Busigpss Emer epveres® Gam DS OCR acHaoe biaPage 2 of 2

¢ If the image is not available online, for information on ordering a copy refer to Information Requests.

» For information on ordering certificates, status reports, certified coples of documents and copies of documents not
currently available in the Business Search or to request a more extensive search for records, refer to Information
Requests.

e For help with searching an entity name, refer to Search Tips.

« For descriptions of the various fields and status types, refer to Frequently Asked Questions.

 

 

 

Modify Search New Search

 

| Back to Search Results

 

bitne-Mhiginacceaarrh enc ra nrallRGMatail 9
